DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
    This Office Action responses to the Applicant’s Amendment filed on 01/04/22.
	Applicant has submitted an electronic Terminal Disclaimer for US Patent No.10748625 to overcome double patenting rejection.
      Claims 1-20 are pending for examination.
	The terminal disclaimer filed on 01/04/2022 has been reviewed and accepted.
	The terminal disclaimer has been recorded.

Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “determining first values of a metric that is indicative of a margin for a valley that is located between programming distributions of a memory cell 
          Regarding claims 2-14, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 15, the prior art does not teach or suggest the claimed invention having “determining first values of a metric that is indicative of a margin for a valley that is located between programming distributions of a memory cell of a memory device; determining second values of the metric based on the first values; and adjusting valley margins of the memory cell in accordance with the second values of the metric”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 16 and 17, the claims have been found allowable due to their dependencies to claim 15 above. 

	Regarding independent claim 18, the prior art does not teach or suggest the claimed invention having “determining first values of a metric that is indicative of a margin for a valley that is located between programming distributions of a memory cell of a memory device; determining second values of the metric based on the first values; and adjusting valley margins of the memory cell in accordance with the second values of the metric”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 19 and 20, the claims have been found allowable due to their dependencies to claim 18 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MINH D DINH/Examiner, Art Unit 2827   


/HOAI V HO/Primary Examiner, Art Unit 2827